Exhibit 10.4
AMENDMENT NO. 4
TO THE
2005 CEDAR SHOPPING CENTERS, INC.
DEFERRED
COMPENSATION PLAN
WHEREAS, Cedar Shopping Centers, Inc. (the “Company”) has adopted the 2005 Cedar
Shopping Centers, Inc. Deferred Compensation Plan (the “Plan”); and
WHEREAS, Section 8.1 of the Plan generally permits the Board of Directors of the
Company to amend the Plan; and
WHEREAS, the Board of Directors of the Company now desires to amend the Plan as
set forth below;
NOW, THEREFORE, the Plan is hereby amended as follows:

1.  
Section 3.1(b) of the Plan is hereby deleted and replaced in its entirety as
follows:

“(b) Cash Bonus Deferrals.
(i) Each Participant who wishes to elect to defer all or a portion of the Cash
Bonus shall make such election in writing (in a form and in the manner,
prescribed by the Administrator) no later than the end of the Plan Year
preceding the beginning of the Plan Year with respect to which such Cash Bonus
is earned by, and otherwise may be payable to, such Participant for such Plan
Year, it being understood that in certain cases such Cash Bonus will not
otherwise be payable to the Participant until after the close of the Plan Year
with respect to which it is earned; provided, however, that in the case of an
individual who first becomes an employee or director of the Company during a
Plan Year, an election to defer his Cash Bonus for such Plan Year may be made
within thirty (30) days of his becoming a Participant, but only with respect to
the portion of such Cash Bonus that is no greater than the total amount of the
Cash Bonus multiplied by the ratio of the number of days remaining in the
performance period after the election is made over the total number of days in
the performance period.

 

 



--------------------------------------------------------------------------------



 



(ii) Notwithstanding the foregoing, if the Cash Bonus is performance-based
compensation as defined in Treasury Regulation §1.409A-1(e), in lieu of an
election under Section 3.1(b)(i), on or before June 30th of any Plan Year, each
Participant may elect to defer all or a part of the Cash Bonus, if any, that is
earned by, and otherwise may be payable to, such Participant for such Plan Year,
it being understood that in certain cases such Cash Bonus will not otherwise be
payable to the Participant until after the close of the Plan Year with respect
to which it is earned; provided, however, that in the case of an individual who
first becomes an employee or director of the Company after June 30th of a Plan
Year, an election to defer his Cash Bonus for such Plan Year may be made within
thirty (30) days of his becoming a Participant, but only with respect the
portion of such Cash Bonus that is no greater than the total amount of the Cash
Bonus multiplied by the ratio of the number of days remaining in the performance
period after the election is made over the total number of days in the
performance period. Any such election must be made in writing (on a form and in
the manner, prescribed by the Administrator.)”

2.  
The last sentence of Section 4.1(b) of the Plan is hereby deleted and replaced
in its entirety as follows:

“In addition, at any time following a Transaction, the participant shall be
entitled to have such Share Deferral Account invested by the Trustee in
accordance with the Participant’s Notional Investment Option(s) (as described in
Section 4.1(c)(i) below).”

3.  
Section 4.1(d) of the Plan is hereby deleted from the Plan in its entirety.

4.  
This Amendment shall be effective as of June 30, 2011.

5.  
Except to the extent hereinabove set forth, the Plan shall remain in full force
and effect.

IN WITNESS WHEREOF, the Board of Directors of the Company has caused this
Amendment to be executed by a duly authorized officer of the Company as of the
27th day of September, 2011.

            CEDAR SHOPPING CENTERS, INC.
      By:   /s/ BRUCE J. SCHANZER         Name:   Bruce J. Schanzer       
Title:   President   

 

2